Citation Nr: 0800287	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-21 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to March 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

Although the RO has reopened the claim for service connection 
for a cervical spine disability and denied entitlement on the 
merits, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
a claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the finding of the RO.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the 
cervical spine disability issue has been characterized as 
noted on the title page.


FINDINGS OF FACT

1.  In a February 1991 decision, the Board of Veteran's 
Appeals denied the veteran's claim for entitlement to service 
connection for residuals of a neck injury.

2.  Since the time of the February 1991 Board decision, new 
evidence on the issue of entitlement to service connection 
for a cervical spine disability has been received.  This 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial in 
February 1991, and raises a reasonable possibility of 
substantiating the claim.

3.  The evidence is at least in equipoise as to whether the 
veteran's current left shoulder arthritis is related to his 
in-service fall in May 1969.

4.  The evidence is at least in equipoise as to whether the 
veteran's current cervical spine arthritis and degenerative 
disc disease are related to his in-service fall in May 1969.




CONCLUSIONS OF LAW

1.  The February 1991 Board decision that denied a claim for 
service connection for residuals of a neck injury is final.  
38 U.S.C.A. § 7104 (West 2002). 

2.  Evidence received since the February 1991 Board decision 
which denied service connection for residuals of a neck 
injury, which was the last final denial with respect to this 
issue, is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West  2002); 38 C.F.R. § 3.156 
(2007).

3.  The criteria for service connection for left shoulder 
arthritis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

4.  The criteria for service connection for cervical spine 
arthritis and degenerative disc disease are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant this appeal in full.  Therefore, no further 
notice or development is needed in this matter.

New and Material Evidence -- Cervical Spine Disability

In a February 1991 decision, the Board denied entitlement to 
service connection for residuals of a neck injury.  That 
decision is final.  38 U.S.C.A. § 7104 (West 2002).  This is 
the last final decision addressing the matter of entitlement 
to service connection for a cervical spine disability.

At a VA examination in September 2003, the examining 
physician opined that the veteran incurred a neck injury 
during service and that it was at least as likely as not that 
his current cervical spine arthritis and degenerative disc 
disease are related to the in-service injury.  This evidence 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial in February 1991, 
and raises a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156.  Accordingly, the claim for 
entitlement to service connection for a cervical spine 
disability is reopened.  Id.

Law and Regulations -- Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

During service, in May 1969, the veteran slipped and fell in 
the shower.  He sustained a dislocation of his right 
shoulder, resulting in a permanent right shoulder disability 
for which he is service-connected.  He received extensive 
inpatient treatment and physical therapy (with periods of 
convalesce leave) for the right shoulder injury from July 
1969 to March 1970.  Although X-rays were not taken 
immediately after the fall in May 1969, X-rays taken in July 
1969 revealed that the veteran had sustained an impacted 
fracture of the humeral head.  He underwent surgery of the 
shoulder in September 1969.  Treatment and surgery of the 
right shoulder were of only limited success.  Only the 
hospital summary of this period of treatment has been 
received from the service department, and the veteran 
contends that if the extensive underlying records of 
treatment would have been obtained that they may have 
reflected complaints of pain to the left shoulder and 
cervical spine.

A January 1983 report of a VA X-ray of the right humeral head 
includes findings of a compression fracture of the posterior 
lateral aspect of the head, "possibly related to previous 
traumatic events."  

The earliest indication of left shoulder problems of record 
is a VA examination report dated in August 1983, which 
reflects minimal crepitus of the left shoulder.  The earliest 
record of problems with the cervical spine is from February 
1984.  The veteran was seen at VA for possible radiculopathy 
emanating from the cervical spine.  X-rays revealed 
degenerative changes (including a "huge" osteophyte and 
additional small osteophytes), and abnormal alignment of the 
cervical spine. 

In November 1987, the veteran had a significant herniated 
nucleus pulposus at C6-7, and as a result underwent an 
anterior disc fusion.  The private hospital discharge summary 
includes a notation that that the veteran "injured his neck 
and shoulder during a fall while in the service some twenty 
years ago."

At an August 2003 VA examination, the examiner reviewed the 
claims file and took a history from the veteran.  The veteran 
was diagnosed by X-ray as having degenerative disease in both 
shoulders.  The examiner opined that that the veteran's non-
service-connected left shoulder disability was not likely a 
result his service-connected right shoulder disability, but 
rather that "probably problems with shoulders started at 
same time."  This would date the onset of left shoulder 
problems to the veteran's fall in May 1969.

At a September 2003 VA examination, the examiner took a 
history from the veteran and reviewed the claims file.  He 
opined that the veteran injured his cervical spine in the May 
1969 fall injury in which the veteran also injured his right 
shoulder.  He specifically opined that it was at least as 
likely as not that the veteran had an injury of the cervical 
spine during the same accident in which he dislocated his 
right shoulder.  He elaborated that degenerative disc disease 
could occur later in life after an injury of the cervical 
spine at a young age.

At a March 2005 VA examination, the examiner took a history 
from the veteran and reviewed the claims file.  He diagnosed 
the veteran as having an injury of the cervical spine in 
1969, "claimed by patient," and opined that "if the 
cervical spine injury happened during the same accident when 
he had dislocated the shoulder, it is service-connected."  

The opinions of VA medical examiners are essentially that the 
veteran's current left shoulder and cervical spine 
disabilities are a result of injuries incurred in the May 
1969 fall during which the veteran sustained a separated 
shoulder joint and impacted fractures in the right humeral 
head.  The evidence against the current claims consists 
primarily of the absence of treatment or contemporaneously 
recorded complaints for left shoulder or cervical spine 
problems from the time of discharge from service in March 
1971 until the early-to-mid 1980s.  In evaluating whether the 
veteran's in-service fall was of sufficient velocity so as to 
be consistent with claims of additional injury to his left 
shoulder and cervical spine, the Board notes that in addition 
to sustaining a separated shoulder in the fall, July 1969 X-
rays showed he had sustained an impacted fracture of the 
right humeral head, and January 1983 VA X-rays likewise 
revealed a compression fracture of the right humeral head 
consistent with "past traumatic events."  The Board is also 
mindful that, during private treatment and surgery in 
November 1987, many months prior to his first VA compensation 
claim for service connection for a cervical spine disability, 
the veteran related by history that he had injured his right 
shoulder and his neck in the May 1969 in-service fall.  The 
Board finds this history to be reliable, since it was related 
for purposes of private surgical treatment and outside the 
context of a VA compensation claim.  

In sum, the Board finds that the evidence is at least in 
equipoise as to whether the veteran's left shoulder 
disability and cervical spine disability are related to his 
in-service fall in which he sustained a separation of the 
right shoulder and a compression fracture of the right 
humeral head.  Accordingly, the benefit of the doubt is 
resolved in the veteran's favor, and the Board finds that 
entitlement to service connection for left shoulder arthritis 
and cervical spine arthritis and degenerative disc disease is 
warranted.


ORDER

Entitlement to service connection for left shoulder arthritis 
is granted.

Entitlement to service connection for a cervical spine 
arthritis and degenerative disc disease is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


